DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/19/2021 has been entered and fully considered.
Claims 1-20 are pending of which claims 1,6, 11, and 16 are independent.  All independent claims are amended.
The IDS(s) submitted on 03/23/20 and 09/21/20 has been considered.  Prior Art cited have been found to be relative and can be applied in the future but a search conducted by the examiner has resulted in a wide variety of prior arts that can anticipate the pending claims are listed in PTO-892 for Applicant’s benefit and to make the record clear.  
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues in the Remarks, in Section III, in the last two paragraphs of page 8 that the primary reference, Chen, fails to teach the newly added limitations.  
	However, the limitation partially reciting in “..transmitting the MCG radio link failure report via split SRB1 when split SRB1 and SRB3 are both configured…” is actually disclosed by Chen in paragraph 0057 and the support is in the provisional document Embodiment 3 last paragraph teaches the limitation verbatim and for further detail see the rejection below.
	Further regarding the limitation partially reciting “…transmitting an MCG radio link failure report in case that both the MCG transmission and an SCG transmission are not suspended and an MCG RLF is detected” is implicitly taught by Chen in paragraphs 49 and 59 because Chen states that the UE “may suspend the MCG transmissions” which includes the possibility of the UE not suspending the MCG transmissions  However the examiner has introduced Zhang et al (US2 20210127447 A1) to teach the above limitation.   Zhang discloses in Fig. 1 as detailed in paragraphs 43-44 where the UE detects the MCG Radio Link Failure and suspends all MCG transmission except on SRB0 and split SRB1 is used to transmit the MCG RLF report to the SCG establishing 
The examiner has acknowledged the claim for foreign priority.  However, the examiner forewarns Applicant that a translation of the earliest priority document will be requested for future amendments.  The examiner has no way to know the newly added intricate limitations are fully supported or not as these limitations are not in the figures and the foreign priority documents need to be translated or else the priority will not apply if a prior art is identified based on the date of the filing the non-provisional document in English.
The examiner respectfully requests Applicant to indicate precisely the support for any future amendments to lessen the burden on the examiner and not cause unnecessary misunderstanding on lack of support.   The support for the current amendments were not indicated and has forced the examiner to spend more time than necessary and usual searching for support for the  amendments in Applicant’s specification.
The examiner acknowledges Applicant’s request to ensure all rejection headings list properly all rejected claims and going forward will fully comply with the request.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3, 4, 5, 6, 8, 9-11, 13-16, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0059395 A1 - All citations are from the provisional application 62/718520 on which priority of 08/14/2018 is relied on. However the non-provisional document is also fully supported and can be used as well)  in view of Zhang et al (US 20210127447 A1)


Regarding claim 1, Chen discloses a method by a terminal (i.e. UE in Figs 5-6) in a wireless communication system (See Figs. 5 and 6 - UE is the terminal and MN is the Master Node which is part of the MCG - Master Cell Group and SN is the Secondary Node which is part of the SCG - Secondary Cell Group - See page 1 Lines 22-29 indicating MN is MCG if the group only contains MN and SN is SCG if the group only contains SN - See also page 2, Lines 1-4) , the method comprising: detecting a radio link failure for a master cell group (MCG); (See Fig. 5 and Fig. 6 step for “MCG Failure Link is detected” under the UE and is detailed in the last 5 lines of page 17 for Fig. 5 and the last 7 lines of page 18 for Fig. 16) 
transmitting, to a secondary cell group (SCG) (i.e. SN (Secondary Node) in Figs. 5 & 6 and is SCG as explained above) , an MCG radio link failure report through a split signaling radio bearer (SRB)l (See Fig. 5 step under UE where UE sends “MCG Failure Report” via SCG leg of the split SRB and on page 1 Lines 13-14 and page 2 Lines 16-18 that split SRB is really split SRB1 and/or split SRB2)  or an SRB3 in case that the MCG radio link failure is detected (See Fig. 6 step under UE “MCG Failure Report” via SRB3 sent by the UE to SN/SCG); and
starting a timer in case that the MCG radio link failure report is transmitted to the SCG.(See Figs 5 & 6 right after the “Message Failure Report” is forwarded to the SN/SCG then timer T1 is started as shown under the UE in the step for “Timer T1 starts” )
	wherein the transmitting of the MCG radio link failure report comprises
transmitting, to the SCG, the MCG radio link failure report via the split SRB1, in case
that both the split SRB1 and the SRB3 are configured for the terminal. (Embodiment 3 teaches this limitation verbatim - in particular in the last paragraph of Embodiment 3 on page 16 it states if both split SRB and SRB3 are configured then the MCG radio link failure report is transmitted to SCG via split SRB1). (See also Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) 
	Chen fails to disclose neither the MCG nor the SCG transmission is suspended when transmitting to a secondary cell group (SCG), an MCG radio link failure report.
	Zhang disclose neither the MCG nor the SCG transmission is suspended when transmitting to a secondary cell group (SCG), an MCG radio link failure report. (Zhang starts in paragraph 5 by indicating when an MCG RLF occurs and is detected by the UE then an MCG radio link failure report is sent to the SCG. Proceeding to Fig. 1 in S102 MCG Failure is detected  then in S103 the UE executes a MCG failure processing operation which entails not suspending transmission on MCG/SRB0 and not suspending transmission to SCG by sending MCG radio link failure report/message to the SCG as detailed in paragraphs 0042-0044)
	In view of the above, having the method of Chen and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen as taught by Zhang, since Zhang states in paragraphs 6 and 7 that the 


Regarding claim 3, Chen discloses the method of claim 1, further comprising;
stopping the timer in case that a response is received from the MCG. (See Figs. 5 and 6 the timer T1 that was started gets to be stopped when a response is received from the MN/MCG or the SN/SCG that triggers re-establishment procedure or perform handover procedure or perform role exchange as detailed on page 19, Lines 11-15)
Regarding claim 4, Chen discloses the method of claim 1, further comprising;
triggering a radio resource control (RRC) connection re-establishment procedure in case that the timer expires. (In Figs. 5 and 6 under UE a step for “Timer T1 expires” and is immediately followed by the step “Triggers RRC Re-establishment Procedure” which meets the limitation fully”)
Regarding claim 5, Chen modified by Zhang discloses the method of claim 1,  further comprising triggering a radio resource control  (RRC) connection re-establishment procedure in a case that a radio link failure for the SCG is detected while the MCG transmission is suspended. (  Chen indicates on page 11 in lines 9-11  for all embodiments when reporting MCG failure report via SCG leg (SRB1S or SRB2S or SRB3) the UE suspends MCG transmission for all SRS and DRBs. In  Figs. 5 and 6 and embodiments 5 and 6 after the MCG Failure Report is sent to the SCG a timer T1 is started and upon its expiry if no command from the Master Node or Secondary Node is received then it is considered as an SCG Failure and triggers an RRC connection re-establishment procedure. On page 20 counting from bottom lines 5-6 indicate that the timer expiry can be a SCG failure. Further Chen on page 7, lines 7-8 states “In some embodiments, if SCG link is failed while MCG link is already failed and not been recovered yet, the UE would perform re-establishment procedure.”) (Zhang also teaches the limitation verbatim based on what is disclosed in paragraphs 50,  182 and 188)
	The motivation to combine Chen and Zhang is set forth above.

Regarding claim 6, Chen discloses a method by a secondary cell group (SCG) (i.e. SN is the Secondary Node which is part of the SCG - Secondary Cell Group - See page 1 Lines 22-29 indicating MN is MCG if the group only contains MN and SN is SCG if the group only contains SN - See also page 2, Lines 1-4)   in a wireless communication system (i.e. see Figs. 5 & 6 where the wireless communication system is comprised of the UE as the terminal and the SN as the SCG and the MN (Master Node) ass the MCG), the method comprising:
receiving, from a terminal (i.e. UE in Figs. 5 & 6) , a master cell group (MCG) radio link failure report through a split signaling radio bearer (SRB)l  (See Fig. 5 step under UE where UE sends “MCG Failure Report” via SCG leg of the split SRB to the SCG/SN  and on page 1 Lines 13-14 and page 2 Lines 16-18 that split SRB is really split SRB1 and/or split SRB2) or an SRB3(See Fig. 6 step under UE “MCG Failure Report” via SRB3 sent to SN/SCG) in case that the radio link failure for the MCG is detected, (See Fig. 5 and Fig. 6 step for “MCG Failure Link is detected” under the UE and is detailed in the last 5 lines of page 17 for Fig. 5 and the last 7 lines of page 18 for Fig. 16) wherein a timer is started by the terminal in case that the MCG radio link failure report is received from the terminal. (See Figs 5 & 6 right after the “Message Failure Report” is forwarded to the SN/SCG then timer T1 is started as shown under the UE in the step for “Timer T1 starts” ) and wherein the receiving of the MCG radio link failure report comprises receiving, from the terminal, the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured for the terminal. . (Embodiment 3 teaches this limitation verbatim - in particular in the last paragraph of Embodiment 3 on page 16 it states if both split SRB and SRB3 are configured then the MCG radio link failure report is transmitted to SCG via split SRB1). (See also Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) 
	Chen fails to disclose neither the MCG nor the SCG transmission is suspended when receiving from a terminal an MCG radio link failure report.
	Zhang disclose neither the MCG nor the SCG transmission is suspended when receiving from a terminal an MCG radio link failure report. (Zhang starts in paragraph 5 by indicating when an MCG RLF occurs and is detected by the UE then an MCG radio link failure report is sent to the SCG. Proceeding to Fig. 1 in S102 MCG Failure is detected  then in S103 the UE executes a MCG failure processing operation which entails not suspending transmission on MCG/SRB0 and not suspending transmission to SCG by sending MCG radio link failure report/message to the SCG as detailed in paragraphs 0042-0044)
	In view of the above, having the method of Chen and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Chen as taught by Zhang, since Zhang states in paragraphs 6 and 7 that the modification results in  providing solution to managing bearers when problem occurs at the MCG transmission and/or SCG transmission.

Regarding claim 8, Chen discloses the method of claim 6, wherein the timer is stopped by the terminal in case that the terminal receives a response from an MCG. . (See Figs. 5 and 6 the timer T1 that was started gets to be stopped when a response is received from the MN/MCG or the SN/SCG that triggers re-establishment procedure or perform handover procedure or perform role exchange as detailed on page 19, Lines 11-15)
Regarding claim 9, Chen discloses the method of claim 6, wherein a radio resource control (RRC) connection re-establishment procedure is triggered in case that the timer expires. . (In Figs. 5 and 6 under UE a step for “Timer T1 expires” and is immediately followed by the step “Triggers RRC Re-establishment Procedure” which meets the limitation fully”)
Regarding claim 10, Chen modified by Zhang discloses the method of claim 6,  a radio resource control  (RRC) connection re-establishment procedure is triggered in a case that a radio link failure for the SCG is detected while the MCG transmission is suspended. (  Chen indicates on page 11 in lines 9-11  for all embodiments when reporting MCG failure report via SCG leg (SRB1S or SRB2S or SRB3) the UE suspends MCG transmission for all SRS and DRBs. In  Figs. 5 and 6 and embodiments 5 and 6 after the MCG Failure Report is sent to the SCG a timer T1 is started and upon its expiry if no command from the Master Node or Secondary Node is received then it is considered as an SCG Failure and triggers an RRC connection re-establishment procedure. On page 20 counting from bottom lines 5-6 indicate that the timer expiry can be a SCG failure. Further Chen on page 7, lines 7-8 states “In some embodiments, if SCG link is failed while MCG link is already failed and not been recovered yet, the UE would perform re-establishment procedure.”) (Zhang also teaches the limitation verbatim based on what is disclosed in paragraphs 50,  182 and 188)
	The motivation to combine Chen and Zhang is set forth above.
Regarding claim 11, Chen discloses a terminal (i.e. UE in Figs. 5 and 6) a transceiver to transmit and receive at least one signal; and at least one processor coupled to the transceiver, and configured to: (i.e. Chen’s UE in Figures 5 and 6 has to have a transceiver, a processor and memory at the minimum to accomplish dual connection to a master node and a secondary node)(See Figs. 5 and 6 - UE is the terminal and MN is the Master Node which is part of the MCG - Master Cell Group and SN is the Secondary Node which is part of the SCG - Secondary Cell Group - See page 1 Lines 22-29 indicating MN is MCG if the group only contains MN and SN is SCG if the group only contains SN - See also page 2, Lines 1-4) : detect, a radio link failure for a master cell group (MCG) (See Fig. 5 and Fig. 6 step for “MCG Failure Link is detected” under the UE and is detailed in the last 5 lines of page 17 for Fig. 5 and the last 7 lines of page 18 for Fig. 16) 
control the transceiver to transmit, to a secondary cell group (SCG) (i.e. SN (Secondary Node) in Figs. 5 & 6 and is SCG as explained above) , an MCG radio link failure report through a split signaling radio bearer (SRB)l (See Fig. 5 step under UE where UE sends “MCG Failure Report” via SCG leg of the split SRB and on page 1 Lines 13-14 and page 2 Lines 16-18 that split SRB is really split SRB1 and/or split SRB2)  or an SRB3 in case that the MCG radio link failure is detected (See Fig. 6 step under UE “MCG Failure Report” via SRB3 sent by the UE to SN/SCG); and control a timer in case that the MCG radio link failure report is transmitted to the SCG.(See Figs 5 & 6 right after the “Message Failure Report” is forwarded to the SN/SCG then timer T1 is started as shown under the UE in the step for “Timer T1 starts” ) wherein the at least one processor is further configured to control the transceiver to  transmit, to the SCG,  the MCG radio link failure report via the split SRB1, in case that both the split SRB1 and the SRB3 are configured for the terminal. (Embodiment 3 teaches this limitation verbatim - in particular in the last paragraph of Embodiment 3 on page 16 it states if both split SRB and SRB3 are configured then the MCG radio link failure report is transmitted to SCG via split SRB1). (See also Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) 
	Chen fails to disclose neither the MCG nor the SCG transmission is suspended when transmitting to a secondary cell group (SCG), an MCG radio link failure report.
	Zhang disclose neither the MCG nor the SCG transmission is suspended when transmitting to a secondary cell group (SCG), an MCG radio link failure report. (Zhang starts in paragraph 5 by indicating when an MCG RLF occurs and is detected by the UE then an MCG radio link failure report is sent to the SCG. Proceeding to Fig. 1 in S102 MCG Failure is detected  then in S103 the UE executes a MCG failure processing operation which entails not suspending transmission on MCG/SRB0 and not suspending transmission to SCG by sending MCG radio link failure report/message to the SCG as detailed in paragraphs 0042-0044)
	In view of the above, having the terminal of Chen and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Chen as taught by Zhang, since Zhang states in paragraphs 6 and 7 that the modification results in  providing solution to managing bearers when problem occurs at the MCG transmission and/or SCG transmission.


Regarding claim 13, Chen discloses the terminal of claim 11 wherein the at least one processor is further configured to stop the timer in case that a response is received from the MCG.  (See Figs. 5 and 6 the timer T1 that was started gets to be stopped when a response is received from the MN/MCG or the SN/SCG that triggers re-establishment procedure or perform handover procedure or perform role exchange as detailed on page 19, Lines 11-15)
Regarding claim 14, Chen discloses the terminal of claim 11 wherein the at least one processor is further configured to trigger a radio resource control (RRC) connection re-establishment procedure in case that the timer expires. (In Figs. 5 and 6 under UE a step for “Timer T1 expires” and is immediately followed by the step “Triggers RRC Re-establishment Procedure” which meets the limitation fully”)
Regarding claim 15, Chen modified by Zhang discloses the terminal of claim 11,  wherein the at least one processor is further configured to trigger a radio resource control  (RRC) connection re-establishment procedure in a case that a radio link failure for the SCG is detected while the MCG transmission is suspended. (  Chen indicates on page 11 in lines 9-11  for all embodiments when reporting MCG failure report via SCG leg (SRB1S or SRB2S or SRB3) the UE suspends MCG transmission for all SRS and DRBs. In  Figs. 5 and 6 and embodiments 5 and 6 after the MCG Failure Report is sent to the SCG a timer T1 is started and upon its expiry if no command from the Master Node or Secondary Node is received then it is considered as an SCG Failure and triggers an RRC connection re-establishment procedure. On page 20 counting from bottom lines 5-6 indicate that the timer expiry can be a SCG failure. Further Chen on page 7, lines 7-8 states “In some embodiments, if SCG link is failed while MCG link is already failed and not been recovered yet, the UE would perform re-establishment procedure.”) (Zhang also teaches the limitation verbatim based on what is disclosed in paragraphs 50,  182 and 188)
	The motivation to combine Chen and Zhang is set forth above.

Regarding claim 16, Chen discloses a secondary cell group (SCG)  (i.e. See Figs. 5 and 6 SN as the secondary node is an SCG as it can the only member of the secondary cell group - See Figs. 5 and 6 - UE is the terminal and MN is the Master Node which is part of the MCG - Master Cell Group and SN is the Secondary Node which is part of the SCG - Secondary Cell Group - See page 1 Lines 22-29 indicating MN is MCG if the group only contains MN and SN is SCG if the group only contains SN - See also page 2, Lines 1-4)
a transceiver to transmit and receive at least one signal; and at least one processor coupled to the transceiver,(i.e. the SN/Secondary Node of Chen shown in Figs. 5 and 6 has to have a transceiver and a processor at the minimum to provide dual connectivity feature to the UE with the MN) and configured to:
receive, from a terminal (i.e. UE in Figs. 5 & 6) , a master cell group (MCG) radio link failure report through a split signaling radio bearer (SRB)l  (See Fig. 5 step under UE where UE sends “MCG Failure Report” via SCG leg of the split SRB to the SCG/SN  and on page 1 Lines 13-14 and page 2 Lines 16-18 that split SRB is really split SRB1 and/or split SRB2) or an SRB3(See Fig. 6 step under UE “MCG Failure Report” via SRB3 sent to SN/SCG) in case that a radio link failure for an MCG is detected; (See Fig. 5 and Fig. 6 step for “MCG Failure Link is detected” under the UE and is detailed in the last 5 lines of page 17 for Fig. 5 and the last 7 lines of page 18 for Fig. 16)  and control a timer to be started by the terminal in case that the MCG radio link failure report is received from the terminal. (See Figs 5 & 6 right after the “Message Failure Report” is forwarded to the SN/SCG then timer T1 is started as shown under the UE in the step for “Timer T1 starts” )
Regarding claim 17, Chen discloses the SCG of claim 16, wherein the at least one processor is further configured to receive the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured.(See Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) and wherein the at least one processor is further configured to receive, from the terminal, the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured for the terminal. . (Embodiment 3 teaches this limitation verbatim - in particular in the last paragraph of Embodiment 3 on page 16 it states if both split SRB and SRB3 are configured then the MCG radio link failure report is transmitted to SCG via split SRB1). (See also Fig. 4 and related explanation in the last ten lines of page 15 - effectively in Fig. 4 it is shown to forward “MCG Failure Report” via the split SRB where the split SRB is really split SRB1 and/or split SRB2 per page 2 lines 16-18 as explained above and from Fig. 4 irrespective of SRB3 is configured or not if the split SRB is configured then always the “MCG Failure Report”  is transmitted via split SRB1 and/or split SRB2. Such is the case according to Fig. 4 because SRB3 being configured is checked if split SRB is not configured fully meeting the limitation) 
	Chen fails to disclose neither the MCG nor the SCG transmission is suspended when receiving from a terminal an MCG radio link failure report.
	Zhang disclose neither the MCG nor the SCG transmission is suspended when receiving from a terminal an MCG radio link failure report. (Zhang starts in paragraph 5 by indicating when an MCG RLF occurs and is detected by the UE then an MCG radio link failure report is sent to the SCG. Proceeding to Fig. 1 in S102 MCG Failure is detected  then in S103 the UE executes a MCG failure processing operation which entails not suspending transmission on MCG/SRB0 and not suspending transmission to SCG by sending MCG radio link failure report/message to the SCG as detailed in paragraphs 0042-0044)
	In view of the above, having the SCG of Chen and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the SCG of Chen as taught by Zhang, since Zhang states in paragraphs 6 and 7 that the modification results in  providing solution to managing bearers when problem occurs at the MCG transmission and/or SCG transmission.

Regarding claim 18, Chen discloses the SCG of claim 16, wherein the timer is stopped by the terminal in case that the terminal receives a response from an MCG. . (See Figs. 5 and 6 the timer T1 that was started gets to be stopped when a response is received from the MN/MCG or the SN/SCG that triggers re-establishment procedure or perform handover procedure or perform role exchange as detailed on page 19, Lines 11-15)
Regarding claim 19, Chen discloses the SCG of claim 16, wherein a radio resource control (RRC) connection re-establishment procedure is triggered in case that the timer expires. . (In Figs. 5 and 6 under UE a step for “Timer T1 expires” and is immediately followed by the step “Triggers RRC Re-establishment Procedure” which meets the limitation fully”)
Regarding claim 20, Chen modified by Zhang discloses the SCG of claim 20,  wherein a radio resource control  (RRC) connection re-establishment procedure is triggered in a case that a radio link failure for the SCG is detected while the MCG transmission is suspended. (  Chen indicates on page 11 in lines 9-11  for all embodiments when reporting MCG failure report via SCG leg (SRB1S or SRB2S or SRB3) the UE suspends MCG transmission for all SRS and DRBs. In  Figs. 5 and 6 and embodiments 5 and 6 after the MCG Failure Report is sent to the SCG a timer T1 is started and upon its expiry if no command from the Master Node or Secondary Node is received then it is considered as an SCG Failure and triggers an RRC connection re-establishment procedure. On page 20 counting from bottom lines 5-6 indicate that the timer expiry can be a SCG failure. Further Chen on page 7, lines 7-8 states “In some embodiments, if SCG link is failed while MCG link is already failed and not been recovered yet, the UE would perform re-establishment procedure.”) (Zhang also teaches the limitation verbatim based on what is disclosed in paragraphs 50,  182 and 188)
	The motivation to combine Chen and Zhang is set forth above.
Allowable Subject Matter
Claims 2, 7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/           Primary Examiner, Art Unit 2474